Citation Nr: 0424878	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for hammertoes, 
degenerative joint disease, and hallux valgus, left foot, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease, history of hallux valgus, right foot, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and K.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  This case was most 
recently before the Board in July 2003.

In May 2004 the veteran presented testimony at a hearing 
before the undersigned Veterans' Law Judge; 
a transcript of that hearing, as well as the transcript of a 
Board hearing held in May 2002, are of record.

At his May 2004 Board hearing, the veteran essentially raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  In a statement received in December 2000, 
the veteran raised the issues of service connection for a 
disability of the back, hips, and gout secondary to his 
service-connected disabilities.  These matters are referred 
to the RO for appropriate action.

The issues of entitlement to an increased rating for 
disability of the left and right feet are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's left knee disability is primarily manifested by 
pain on use, limitation of extension to 10 degrees, and some 
instability; X-rays have revealed left knee degenerative 
changes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).

2.  The schedular criteria for a separate 10 percent rating 
for instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5257 (2002); VAOPGCPREC 23-97 and 9- 98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has not fully complied with 
the requirements set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5103, 5103A.  As to the issue of an 
increased rating for the left knee, however, the Board finds 
that based on the foregoing grant the veteran has essentially 
been awarded the full benefit sought (Transcript at 9, May 
2004), and additional evidence is not needed to substantiate 
his claim.  As such, the Board finds that a decision on the 
merits (on this issue) is not prejudicial to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is in effect for degenerative joint 
disease of the left knee, currently rated as 30 percent 
disabling.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As for ratings in excess of 30 percent for the left knee, the 
clinical evidence of record does not reveal the presence of a 
fracture of the surgical neck of the femur, ankylosis of the 
knee, or nonunion of the tibia and fibula with loose motion 
requiring a knee brace.  An evaluation of the veteran's 
service-connected left knee disability under Diagnostic Codes 
5255, 5256 or 5262, respectively, is therefore not for 
application in this case.

Under Diagnostic Code 5260, for limitation of flexion of the 
leg, the highest schedular evaluation provided for is a 30 
percent evaluation.  Under Diagnostic Code 5261, for 
limitation of extension of the leg, extension limited to 30 
degrees warrants a 40 percent evaluation and extension 
limited to 45 degrees warrants a 50 percent evaluation.  The 
June 2003 VA examination showed left knee extension limited 
to 10 degrees.  Comparing this to the rating criteria for 
limitation of extension, it is clear that the evidence does 
not show extension limited to a degree so as to warrant an 
evaluation in excess of 30 percent disabling under Diagnostic 
Code 5261.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges the 
veteran's long-term complaints of pain with movement of his 
left knee.  However, there has been no showing of additional 
functional loss due to pain that would further limit motion 
so as to result in severe limitation of motion as required 
for a higher rating under Diagnostic Codes 5256, 5261, or any 
other applicable Diagnostic Codes.

The Board notes that the veteran's left knee disability was 
originally rated under Diagnostic Code 5257 (recurrent 
subluxation or lateral instability), and a positive drawer's 
test was noted on a January 2001 VA examination and 
questionable subluxation was noted on a June 2003 VA 
examination.  While the veteran is already rated under the 
diagnostic code addressing arthritis, the Board finds that 
assigning the veteran a separate rating of 10 percent under 
5257 (mild instability) would be appropriate in this case.  
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a more favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left knee disability, alone, has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for degenerative joint disease of the left knee is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for 
instability of the left knee is granted.


REMAND

As for the issues of entitlement to an increased rating for 
disability of the left and right feet, the Board observes 
(and as noted by the veteran's representative) that the 
veteran has not been properly notified by VA in specific 
terms as to the evidence which would be needed to 
substantiate his claims and whether VA or the veteran is 
expected to attempt to obtain and submit such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the foregoing, the Board must remand the case in order to 
satisfy VA's duty to notify and assist the appellant.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal (entitlement to an increased 
rating for hammertoes, degenerative joint 
disease, and hallux valgus, left foot, 
and entitlement to an increased rating 
for degenerative joint disease, history 
of hallux valgus, right foot) and whether 
VA or the veteran is expected to obtain 
any such evidence (Quartuccio).

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



